MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner does not *631dispute that he failed to file a motion to reconsider within 30 days after the Board of Immigration Appeals’s dismissal of his appeal. See 8 C.F.R. § 1003.2(b)(2); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.